Citation Nr: 1712992	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-05 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for right knee disability, to include as secondary to service-connected degenerative disc disease, lumbosacral spine, and service-connected right hip contusion, including impairment of thigh, limitation of extension, and limitation of flexion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was transferred to the VA RO in Montgomery, Alabama during the pendency of this appeal.

In November 2013, the Veteran testified before a Decision Review Officer (DRO) at a local hearing at the RO.  A transcript of the hearing is associated with the record.

The Board remanded this issue for additional development in July 2014 and September 2016.  The case has been returned to the Board for review.


FINDING OF FACT

The most probative evidence of record does not show that it is at least as likely as not that the Veteran's right knee disability is related to active service, or proximately due to or aggravated by her service-connected degenerative disc disease, lumbosacral spine, and/or contusion of right hip, including impairment of thigh, limitation of extension, and limitation of flexion.


CONCLUSION OF LAW

The criteria for service connection for right knee disability, to include as secondary to service-connected degenerative disc disease, lumbosacral spine, and/or service-connected right hip contusion, including impairment of thigh, limitation of extension, and limitation of flexion, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in November 2007 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.  It does not appear that the Veteran was provided a VA letter specific to secondary service connection.  However, the Veteran's representative submitted a brief dated in March 2017, addressed the claim for secondary service connection and cited the corresponding VA regulations, demonstrating actual knowledge to substantiate the claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative demonstrating an awareness of what is necessary to substantiate his or her claim).  In light of the above, the Board finds that any error in notice is not prejudicial to the Veteran and the Board may proceed with a decision. See Bernard v. Brown, 4 Vet. App. 384 (1993).

The duty to assist the Veteran has been met.  All identified VA medical treatment records are associated with the record, to include the service medical treatment records and in-service treatment at the Portsmouth Naval Hospital.  In July 2014, the Board remanded the Veteran's case to send the Veteran a notice letter, to include authorization forms, to identify any relevant treatment.  The Veteran was provided a notice letter in August 2014, complying with the Board's July 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the Veteran has been provided VA medical examinations in connection with the issue on appeal.  The Veteran was provided a VA medical examination in January 2014.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the January 2014 VA examiner did not adequately address secondary service connection, the Board finds that the VA examiner's opinion regarding direct service connection is adequate.  The examiner reviewed and cited to evidence of record and provided rationale for the negative opinion.  In July 2014, the Board found that a remand was required to obtain a new VA medical opinion.  The remand requested that the examiner opine as to whether the right knee disability had its clinical onset during the Veteran's service or was otherwise related to service.  In addition, the examiner was asked to address whether it was at least as likely as not that the Veteran's current degenerative disease of the right knee was caused or aggravated by her service-connected lumbar spine disability.  The Veteran was provided a VA medical examination in October 2014.  In this respect, the Board finds that the October 2014 VA examiner's opinion is adequate concerning whether the right knee disability is related to active service.  The VA examiner reviewed the evidence of record, citing to evidence reviewed, and provided supporting rationale for the opinion.  However, the October 2014 VA examiner's opinion concerning whether the right knee disability was proximately due to or aggravated by the service-connected lumbosacral spine is not adequate as the examiner did not discuss aggravation.  See 38 C.F.R. § 3.310.  Thus, the Board's September 2016 remand requested a new VA medical examination as the Veteran was granted service connection for right hip disability.  The September 2016 Board remand directed the VA examiner to opine as to whether it was "at least as likely as not" that the Veteran's degenerative joint disease of the right knee was related to or caused by any of her service-connected disabilities, including the low back and right hip.  The examiner was asked to comment on the January 2008 VA physical therapy reassessment report indicating that the Veteran stood with most of her weight on her right lower extremity.  In addition, the examiner was asked to opine as to whether it was "at least as likely as not" that the Veteran's degenerative joint disease of the right knee is aggravated by any of her service-connected disabilities, including the low back and right hip disabilities.  A new VA opinion was provided in November 2016.  The examiner first indicated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  However, the examiner then cited to evidence, including clinical findings, that the Veteran's gait was not impaired such that it would result in overuse or overcompensation of the knees, that the right knee condition was likely due to aging, discussed the January 2008 note, and ultimately opined that the right knee condition was less likely than not caused by, due to or aggravated by any other "SC back, hips, or any other SC condition."  While the VA examiner did not specifically address the abdominal contusion, neither the evidence nor the Veteran has indicated a relationship between the abdominal contusion and the claimed right knee disability and; therefore, remand for an opinion specific to abdominal contusion is not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the Board finds that the November 2016 VA examiner's opinion is adequate and substantially complied with the Board's September 2016 remand.  See Stegall, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303 (d).

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence in the claims file.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Veteran contends that her right knee disability is related to an in-service injury, consisting of a crush injury during active service.  

Service medical treatment records show that the Veteran was hospitalized for injuries sustained when she was hit by a hatch door.  An August 1979 clinical record shows that the Veteran suffered an acute crush injury with contusion and abrasion to the lower abdomen and pelvis by a hatch cover.  She had intense pain, fear, hyperventilation, and generalized guarding of the abdomen without frank rigidity.  The diagnosis was crush injury to abdomen and pelvis without frank evidence of hemorrhage or organ perforation/laceration.  She was referred for evaluation to the surgery group at "NRMC Portsmouth."  

The Portsmouth Naval Regional Medical Center records show that the Veteran was admitted with a diagnosis of blunt trauma to the abdomen.  It was noted that her lower abdomen and right thigh were hit between the bulkhead and the hatch.  She had pain in her lower abdomen, right lower quadrant.  Her right lower extremity had full range of motion, but she had pain upon right hip flexion.  The discharge diagnosis was abdominal wall contusion.  

A September 1979 sick call note indicated that the Veteran was involved in "stomach trauma accident" and was hospitalized for four days for diagnosis of blunt trauma to abdomen.  An October 1979 sick call note indicated that the Veteran complained of pain to right thigh from involvement in accident in August.  She presented with complaints of right thigh and right hip pain.  The examining physician noted post traumatic scar tissue, but there was no mention of the knee.  A March 1980 sick call note showed that the Veteran complained of pain to right hip.  It was noted that she was involved in an accident in August 1979 and sustained trauma to the right hip and abdomen.  She complained of right hip aching and occasional paresthesias.  It was indicated the Veteran was s/p trauma - good condition and that she may have recurrent/continuous symptoms of neuritis.  A May 1981 outpatient record noted that the Veteran had a contusion of the right hip and pain to the right hip, thigh, and LS spine.  The Veteran had multiple contusions due to a fall.  There was no mention of the right knee.  An August 1982 report of medical examination noted scars on both knees; however, the lower extremities were clinically evaluated as normal and in the section entitled "Physician's summary and elaboration of all pertinent data", the examiner noted a normal physical examination.  

A February 1983 report of medical examination showed that the Veteran's lower extremities were clinically evaluated as abnormal.  The examining physician indicated that the Veteran was overweight and had pain and spasm of the right hip and right thigh.  The report did not refer to the Veteran's right knee.  A February 1983 report of medical history shows that the Veteran reported frequent pain and cramping in her right leg and hip.  However, she denied a trick or locked knee, swollen or painful joints, and bone, joint or other deformity.  She reported experiencing recurrent back trouble, arthritis/rheumatism/bursitis.  In the section entitled "Physician's summary and elaboration of all pertinent data", the examiner noted a history of injury in 1979, but made no mention of the right knee.  A February 1983 doctor's statement noted that the Veteran had a history of abdomen injury, crush injury to lower abdomen and pelvis in August 1979.  It was noted that the Veteran was obese and had spasm and limitation of motion of the right hip and there were no other visible defects noted.  The diagnosis was history of injury to lower abdomen and pelvis and muscle spasm and tenderness of right hip and thigh and limitation of motion due to pain and spasm.  There was no mention of the right knee.  A February 1984 report of medical examination for the purposes of reenlistment shows that the lower extremities were clinically evaluated as normal.  A February 1984 report of medical history shows that the Veteran described her current condition as "excellent" and denied experiencing a trick or locked knee, swollen or painful joints, and arthritis, rheumatism, or bursitis.  There was no mention of the right knee.  

A February 1988 VA medical treatment record shows that the Veteran was provided a radiographic examination due to right hip injury in 1979 and chronic low back pain, radiating into right hip and right lower extremity.  Another February 1988 VA medical treatment record noted that the Veteran complained of an old hip injury and pain in back.  It was noted that she had an injury in 1979 and since then she had episodes of feeling like her leg gives away, she falls, and had numbness down the right leg.  The diagnosis was lumbosacral strain.  

In a dated March 1994 statement, the Veteran stated that she requested service connection for injuries received while working in the Navy in 1979, while working on a tug boat.  She stated that she had injured her knee, hip, leg, and other related conditions along with residual arthritis and pain.  

A June 1995 VA examination report shows that the Veteran reported residuals of injury to her right hip, right knee, and right leg, and arthritis pain in the right leg.  She indicated that she sustained a soft tissue injury to her back, right leg, and right knee.  On physical examination, flexion of the knee was limited because of pain and tenderness.  The examiner indicated that the Veteran had an unsteady gait and was unable to do the tandem gait.  The impression noted:  "Secondary to crush injury of the right hip and knee since May, 1979."  

A January 1996 VA examination report shows that the Veteran reported injuring her right knee during the crush injury in 1979.  The examiner noted a diagnosis of chronic right knee pain.  The x-ray of the right knee was normal.  

A May 1999 VA medical treatment record shows that the Veteran reported history of trauma in service in August 1979 and she had back pain, headaches, and right leg pain since the event.  She stated that she felt her right calf turned outward.  The examiner noted an assessment of right hip pain and headaches and ordered x-rays of the l spine, c spine, and hip.  

An August 1999 VA medical treatment record shows that the Veteran sustained a crushing injury while she was working on a tugboat in 1979.  She had several exacerbations and this time she had pain in the low back and right lower limb for the last six months.  She had carpal tunnel syndrome and used a cane on her left side.  Clinical examination showed tenderness in the right inguinal area and in the right gluteal and lower lumbar paraspinal area.  Range of motion at the right hip, flexion was limited.  There was ongoing chronic low back pain and right hip pain, probably the result of soft tissue injury.  There was no mention of the right knee.  

A 1999 consultation sheet indicated that the Veteran was referred to ortho clinic because she complained of trauma during service.  It was noted that she was crushed by steel door on tug boat and had right hip and neck pain since the event.

A March 2007 VA medical treatment record showed that the Veteran had a normal gait.  

A January 2008 VA treatment record shows that the Veteran put most of her weight on her right lower extremity.  

The Veteran was provided a VA medical examination in January 2014.  The Veteran stated that she was thrown overboard off of a tugboat in 1979 and as she climbed back aboard, the hatch slammed on her, injuring her hips, pelvis, and knee.  The physical examination was negative for gait alteration.  The VA examiner listed a diagnosis of minimal degenerative joint disease of both knees.  The examiner indicated that the condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that there was no evidence of injury to knee during claimed injury, x-ray of knee dated in 1996 was negative for DJD, there was no evidence of condition to LS spine severe enough to cause alteration in gait, and physical examination was negative for gait alteration that may have resulted in overuse of right knee or overcompensation of right knee.  Therefore, the VA examiner opined that right knee DJD was less likely than not related to military trauma.

The Veteran was provided a VA examination in October 2014.  The claims file was reviewed.  The diagnoses were listed as degenerative joint disease of both knees.  The Veteran reported that a steel door slammed on her, catching her across her lower abdomen and complained of swelling, decreased and painful motion.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that there was no evidence of injury to knee during claimed injury, x-ray of knee dated in 1996 was normal, and there was no evidence of LS spine severe enough to have caused alteration that may have resulted in overuse of right knee or overcompensation of right knee.  The VA examiner therefore opined that the right knee degenerative joint disease was less likely than not related to military trauma.  The examiner then opined that the condition claimed was less likely than not proximately due to or the result of the Veteran's service-connected condition.  Regarding secondary service connection, the Board finds that the opinion is inadequate as the VA examiner did not address aggravation.  See 38 C.F.R. § 3.310.  

A VA addendum opinion was provided in November 2016 concerning whether the Veteran's claimed right knee disability was caused or aggravated by the service-connected right hip and low back disabilities.  The VA examiner reviewed the VA e-folder and CPRS.  The examiner first indicated that the claimed condition was less likely than not incurred in or caused by the "claimed in-service injury, event or illness."  The examiner cited to the 1995 x-ray of the bilateral knees, which did not show significant abnormality, the 1996 x-ray- normal exam, 2010 MRI of LS spine with mild degenerative changes in the lumbar spine, with no canal/neural foramina narrowing, or nerve root compression.  It was noted that, in 2014, there was no evidence of fracture or dislocation.  There was minimal osteoarthritis within both medial joint compartments.  There was questionable tiny left suprapatellar joint effusion.  There was questionable bone island within the right medial tibial epiphysis.  It was negative for significant gait alteration; DJD may be the result of injury, aging or overuse.  The examiner noted that the gait was not impaired such that it would result in overuse or overcompensation of the knees and therefore the examiner opined that the right knee condition was likely due to aging and less likely the result of the service-connected low back condition.  A note entered on January 9, 2008 indicated that the Veteran was overweight and stood with most of her weight on right lower extremity, with left knee slightly flexed.  In review of all x-rays, the examiner stated that the Veteran only had a minimal to mild degree of osteoarthritis, which was not significant enough to result in overuse of another joint.  The Veteran did not display abnormal stance during physical exam.  If she was habitually standing with her weight on the right lower (which cannot be confirmed by one physical therapy note), this again would not result in djd as this Veteran was of the age where djd is possible.  The VA examiner opined that the right knee condition was less likely than not caused by, due to or aggravated by any other "SC back, hips, or any other SC condition."  

First, concerning the contention that the right knee disability is directly related to active service, the Board finds that service connection is not warranted.  In this respect, the service medical treatment records are absent for any notation or complaint involving the right knee.  While the Veteran voiced numerous complaints concerning the residuals of her August 1979 crush injury during active service, the Veteran did not specifically mention the right knee during active service.  Indeed, the Portsmouth Naval Regional Medical Center records, which treated the Veteran after her crush injury, did not mention any injury to the right knee or complaints related to the right knee.  While the Veteran mentioned pain radiating to the right leg, there was no complaint specific to the right knee.  The Veteran denied experiencing a trick or locked knee on several reports of medical history and a February 1984 report of medical examination for the purposes of reenlistment shows that the lower extremities were clinically evaluated as normal.  In addition, after service, when treated in 1988, the Veteran mentioned hip and back pain with pain radiating to her right lower extremity and feeling like her right leg gave way, but she did not mention her right knee until years later.  

As to etiology of the right knee disability, the Board has the authority to analyze the credibility and probative value of evidence when making factual findings.  Madden v. Brown, 125 F.3d 1477, 1481   (Fed. Cir. 1997).  The Board may favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).

The Board attaches great probative value to the January 2014 VA examiner's opinion and the October 2014 VA examiner's opinion.  The VA examiners reviewed the claims file, examined the Veteran, cited to the evidence reviewed, and expressed negative opinions with supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").

The Board recognizes the June 1995 VA examiner's opinion, indicating a relationship between the Veteran's current right knee pain and a crush injury during active service.  However, the Board assigns little probative value to the June 1995 VA examiner's opinion.  First, it appears that the VA examiner associated the right knee pain to the crushing injury based on the Veteran's own statements, indicating that she injured her right knee during the crush injury.  The VA examiner did not appear to review the service medical treatment records, which did not include objective complaints related to the right knee, as such was not addressed in the rationale for the opinion.  Further, the Veteran herself denied any trick or locked knee during active service.  Thus, the June 1995 VA examiner's opinion is entitled to little probative value.  In addition, the January 1996 VA examiner also appeared to indicate that the chronic right knee pain was related to the crush injury during active service.  However, the accompanying January 1996 x-ray report of the right knee was normal.  Further, there is no indication that the January 1996 VA examiner reviewed the claims file, including the service medical treatment records, which are absent for complaints or documentation of right knee problems, as such was not addressed in the rationale for the opinion.  In contrast, the January 2014 and October 2014 VA examiners reviewed the entire evidence of record, including the service medical treatment records, citing to evidence reviewed, and opined that the Veteran's right knee disability was not related to active service.  The Board assigns the most probative value to the January 2014 VA and October 2014 VA examiners' opinions as to the etiology of the Veteran's right knee disability.    

The Board acknowledges the Veteran's belief that she experienced a right knee injury during active service and had chronic pain.  With respect to continuity of symptomatology, the Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303 (b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is a chronic condition.  Even so, the Board does not find it reasonable that the Veteran would experience such chronic right knee symptoms and deny a trick or locked knee on multiple examinations during active service, in addition to the absence of any reports of pain or injury to the right knee when treated for residuals of her crush injury in the service medical treatment records.  See AZ v. Shinseki, 731 F.3d at 1315-18 (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. at 224 (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  In addition, a February 1984 report of medical examination for the purposes of reenlistment, completed after separation from active service, shows that the lower extremities were clinically evaluated as normal and an accompanying report of medical history did not reflect any complaints or mention of the right knee.  Finally, as noted above, in 1988 when treated for residuals of her crush injury, the Veteran noted complaints concerning pain radiating to the right leg and feeling her right leg give way, for which she was diagnosed with lumbosacral strain, but did not mention an injury or complaints related to her right knee.  The Board finds that the service medical treatment records, reports of medical history, reports of medical examination, and treatment records dated in 1988, are more probative than the subsequent statements of the Veteran concerning chronic right knee pain since separation from active service.  Thus, the most probative evidence does not warrant service connection on the basis of continuity of symptomatology.  

Concerning any lay assertions as to etiology of the right knee disability, the Veteran is competent to describe observable symptoms, such as knee pain.  However, with regard to the Veteran's statements that her right knee disability is related to service, as her symptoms have existed since that time, the Board does not find that they are credible.  As noted above, the service medical treatment records show that the Veteran repeatedly denied on reports of medical history that she had a trick or locked knee and did not mention right knee problems when discussing the residuals of her crush injury during active service.  Accordingly, due to the contradictory nature of the Veteran's statements, her statements concerning chronic symptoms are not credible, they are not probative as to a causal relationship between the Veteran's current right knee disability and active service.  Concerning any other assertion that the right knee disability is directly related to service, such is a complex medical question.  The Veteran has not been shown to possess the requisite medical training or knowledge to opine as to the cause of her right knee disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, the Board assigns the most probative value to the January 2014 and October 2014 VA examiners' opinions.  The VA examiners have medical expertise, reviewed the claims file, discussed relevant evidence, and provided negative nexus opinions with supporting rationale.

Finally, where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The evidence does not reflect the presence of arthritis within one year from termination of service.  Service connection on a presumptive direct-incurrence basis is not warranted.  

In sum, the most probative evidence does not support a relationship between the Veteran's right knee disability and active service.  Accordingly, service connection is not warranted on a direct-incurrence basis.  A preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and the claim for service connection for right knee disability is denied.  See 38 C.F.R. § 5107 (b); 38 C.F.R. § 3.102.

In addition, the Board finds that service connection for right knee disability on a secondary basis is not warranted.  In this respect, the Veteran is service connected for degenerative disc disease, lumbosacral spine, contusion, right hip, to include impairment of thigh, limitation of extension, and limitation of flexion, and abdominal wall contusion.  Neither the Veteran nor the evidence indicates any relationship between the right knee disability and abdominal wall contusion and; therefore, the Board will not further discuss the service-connected abdominal wall contusion.  

Concerning any relationship between the claimed right knee disability and service-connected lumbosacral spine and right hip disabilities, the Board attaches great probative value to the November 2016 VA examiner's opinion.  The November 2016 VA examiner reviewed the evidence of record, cited to the evidence of record, explained that the Veteran's disabilities would not cause such an altered gait so as to cause degenerative joint disease of the right knee.  The examiner opined that the right knee disability was less likely than not caused by, due to or aggravated by any other "SC back, hips, or any other SC condition."  Accordingly, service connection for right knee disability on a secondary basis is not warranted.

To the extent that the Veteran has claimed service connection on a secondary basis, the question as to whether the Veteran's service-connected disabilities caused or aggravated her claimed right knee disability is a complex medical question.  The Veteran has not been shown to possess the requisite medical expertise or knowledge to express such an opinion.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Moreover, the Board assigns greater probative value to the November 2016 VA examiner's opinion.  The November 2016 VA examiner has medical knowledge, reviewed the Veteran's service medical treatment records, cited to the evidence of record, and provided a negative opinion with supporting rationale.  

In light of the above, service connection for right knee disability on a secondary basis is denied.  A preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and the claim for service connection for right knee disability is denied.  See 38 C.F.R. § 5107 (b); 38 C.F.R. § 3.102.







	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for right knee disability, to include as secondary to service-connected degenerative disc disease, lumbosacral spine, and service-connected right hip contusion, including impairment of thigh, limitation of extension, and limitation of flexion, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


